FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           30-OCT-2020
                                           07:58 AM
                                           Dkt. 60 OP



              IN THE INTERMEDIATE COURT OF APPEALS

                     OF THE STATE OF HAWAI#I


                            ---o0o---


            STATE OF HAWAI#I, Plaintiff-Appellee, v.
           DESMOND C.K. PULGADOS, Defendant-Appellant


                       NO. CAAP-XX-XXXXXXX


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
            (CASE NOS. 2PC-XX-XXXXXXX, 2CPC-XX-XXXXXXX,
        2CPC-XX-XXXXXXX, 2CPC-XX-XXXXXXX, 2CPC-XX-XXXXXXX,
               2CPC-XX-XXXXXXX, and 2CPC-XX-XXXXXXX)


                        OCTOBER 30, 2020


          GINOZA, CHIEF JUDGE, LEONARD AND HIRAOKA, JJ.


               OPINION OF THE COURT BY LEONARD, J.

          Hawai#i law provides that convicted criminal defendants

must pay certain fees, including a crime victim compensation

(CVC) fee and internet crimes against children (ICAC) fee, which

help provide funding for certain criminal justice programs.       See

generally Hawaii Revised Statutes (HRS) chapters 351 (Crime

Victim Compensation Act) and 846F (Internet Crimes Against

Children Act, also known as Alicia's Law).     However, the
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


pertinent statutes also provide, in varying terms, that these

fees should not be ordered or should be waived if the defendant

is unable to pay the fee.     We analyze the language of these

statutes and their application to the appellant, in light of the

evidence in the record as to his financial circumstances, and we

conclude that the trial court erred in imposing CVC fees and ICAC

fees in this case.

          Defendant-Appellant Desmond C.K. Pulgados (Pulgados)

appeals from the September 9, 2019 Amended Judgment of Conviction

and Sentence (Amended Judgment) and challenges the July 16, 2019

Findings of Fact and Conclusions of Law; Order Denying

Defendant's Motion to Waive Court Fees and Motion to Reconsider

Sentence (Order Denying Motion to Waive), which were entered by

the Circuit Court of the Second Circuit (Circuit Court).1

I.   BACKGROUND FACTS

          Between December 2016 and March 2018, Pulgados was

charged in six Felony Information and Non-Felony Complaints and

one Indictment with 50 counts of, inter alia, credit card theft
and fraud, forgery and identity theft, unauthorized property and

vehicle entry, and various prohibited acts relating to drug

paraphernalia and promotion.

          On November 23, 2018, the State of Hawai#i (the State)

and Pulgados reached a plea agreement under which Pulgados

pleaded no contest to the following sixteen charges:     Count 1

(Unauthorized Control of a Propelled Vehicle), Count 4 (Theft of



     1
          The Honorable Rhonda I.L. Loo presided.

                                    2
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Credit Card), and Count 9 (Promoting a Dangerous Drug in the

Third Degree) in Case 2PC161001012; Count 2 (Theft of Credit

Card) and Count 3 (Fraudulent Use of Credit Card) in Case 2CPC-

XX-XXXXXXX; Count 1 (Theft of Credit Card) and Count 2

(Fraudulent Use of Credit Card) in Case 2CPC-XX-XXXXXXX; Count 1

(Unauthorized Control of a Propelled Vehicle) in Case 2CPC-17-

0000291; Count 2 (Promoting a Dangerous Drug in the Second

Degree) and Count 3 (Prohibited Acts Relating to Drug

Paraphernalia) in Case 2CPC-XX-XXXXXXX; Count 2 (Unauthorized

Entry into Motor Vehicle in the First Degree) and Count 3 (Theft

of Credit Card) in Case 2CPC-XX-XXXXXXX; and Count 1 (Theft in

the Second Degree), Count 2 (Theft of Credit Card), Count 3

(Theft of Credit Card), and Count 4 (Theft of Credit Card) in

Case 2CPC-XX-XXXXXXX.

            At a March 20, 2019 sentencing hearing, the Circuit

Court accepted Pulgados's no contest pleas and entered a

Judgment; Conviction and Sentence; Notice of Entry (Judgment),

convicting Pulgados and sentencing him to an indeterminate

sentence, with a maximum term of ten years on the Class B felony

count, to run concurrently with the sentences for the Class C

felony and misdemeanor counts, which have maximum terms of five

years and one year, respectively, as well as a fine for the drug

paraphernalia count.2      In the March 20, 2019 Judgment, the

Circuit Court ordered Pulgados to pay:          (1) CVC fees totaling

$1,575.00 on fifteen counts; (2) ICAC fees totaling $1,500.00 on

      2
            While the Circuit Court accepted Pulgados's no contest pleas, the
court did not adopt the parties' sentencing recommendation of "probation with
eighteen months jail and entry into the Maui Drug Court Program."

                                      3
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


fifteen counts; (3) restitution in the amounts of $696.00 for

Case No. 2PC161001012 and $210.99 for Case No. 2CPC-XX-XXXXXXX;

and (4) a court fine of $500.00 for Count 3 in Case No. 2CPC-17-

0000416.3   At the sentencing hearing, the Circuit Court denied

Pulgados's request that he be found indigent and that any fees be

waived, but granted his request to hold a hearing to further

examine whether a waiver was warranted.4          The court ordered

payment of at least 25 percent of Pulgados's gross earnings while

incarcerated, with payment thereafter at the rate of at least $30

per month, and with the $906.99 in restitution payable first.

            On March 22, 2019, Pulgados filed a Motion to Waive

Court Fees.    Pulgados argued, inter alia, that the fees "can only

be imposed upon convicted defendants who can afford to pay them"

and that, because Pulgados could not afford to pay them, the fees

had to be waived.     Pulgados further contended that there was a

"presumption of indigency" based on his qualification for

representation by the Office of the Public Defender.             Pulgados

argued that the presumption persisted through sentencing and

that, here, it was not rebutted by the State.           In addition,

Pulgados argued that even if he is not found indigent, the CVC




      3
            These figures reflect the amounts contained in the March 20, 2019
Judgment. Subsequently, the court struck one Class C felony conviction upon
finding that the State did not have probable cause to support the charge.
Accordingly, the Amended Judgment of September 9, 2019, reflects a
corresponding reduction of $105.00 in CVC fees and $100.00 in ICAC fees so
that the fee amounts at issue on appeal are $1,470.00 and $1,400.00,
respectively.
      4
            When prompted for a response to Pulgados's waiver request, the
State deferred to the court.

                                      4
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


and ICAC fees are unconstitutional as "[t]hey are not fees at

all, but taxes unconstitutionally delegated to the Judiciary."5

            At a June 3, 2019 evidentiary hearing on the Motion to

Waive Court Fees, Pulgados argued that he could not afford to pay

the CVC or ICAC fees.6      Pulgados testified that he had no income,

no savings, no checking account, no real property, no stocks, no

bonds, nor any other assets of any kind.          Pulgados testified that

he had no expenses, was living at Halawa Correctional Facility,

and had been incarcerated there for two years at that point, and

that he had not held a job in at least four years.            Pulgados also

testified that his last job was as a shuttle driver, but he did

not have a driver's license as of the hearing.

            When cross-examined about his ability to find

employment upon his eventual release from prison, Pulgados

testified that he could read and write English, completed the

eleventh grade, and has a GED.7        Pulgados also testified that he

has "disability problems" relating to "ankle surgeries and back

surgery" which took place in 2016.         In response to the State's

inquiry as to whether "there is any reason why you [Pulgados]


      5
            Pulgados also argued that the fees constitute "an 'excessive fine'
in violation of the Hawai#i constitution and the Eighth Amendment to the
United States Constitution." However, this issue is not raised on appeal.
      6
           Pulgados also asked the court to reconsider the ten-year prison
sentence. The Circuit Court denied that request, and the issue is not raised
on appeal.
      7
            A GED refers to having passed a General Educational Development
test, which is a high school equivalency test. The Hawai #i State Department
of Education states that "[t]he GED test provides a valid means of measuring
the educational achievement of adults who have not graduated high school and
of comparing their academic competence with that of high school graduates."
Adult Education, Haw. State Dep't of Educ.,
http://www.hawaiipublicschools.org/TeachingAndLearning/AdultEducation/Pages/Ho
me.aspx (last visited Sept. 14, 2020).

                                      5
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


wouldn't be able to get a job after you're released from prison",

Pulgados stated that his ankle injury is "pretty serious" and

causes him "to be like limited, like immobile."    When asked about

how the back surgery affects him, Pulgados stated that he cannot

stand for very long or do heavy lifting, but that he would be

able to work while sitting, and, upon inquiry, he confirmed that

he had never filed any type of disability claim.

          Pulgados acknowledged that not all jobs would require

standing, but claimed that he would not be able to return to work

as a shuttle driver due to the injuries to his ankle.    When

further questioned about whether he would seek employment upon

his release, Pulgados stated that it is "hard for a convict or a

felon to get a job."   However, he said that he is planning to try

to find work when he gets out of prison and, if he could get a

job, he might be able to pay $30 per month.    Pulgados was 36

years old as of the June 3, 2019 hearing.

          On July 16, 2019, the Circuit Court entered the Order

Denying Motion to Waive.   The court found and concluded that

"though Defendant has some medical issues, he is otherwise

healthy, young, able-bodied, educated, and willing and able to

find employment after release from custody."    In addition, the

court found that Pulgados "has the ability to become employed in

the future; and, when he becomes employed, the minimum payment of

$30.00 per month would be feasible."   The Circuit Court therefore

concluded that Pulgados "is willing and will eventually be able

to pay the fees pursuant to HRS § 706-605(6)."    In response to

Pulgados's argument that the fees levied on him are

                                 6
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


unconstitutional delegations of the taxing power, the Circuit

Court concluded that the statutes providing for the ICAC and CVC

fees are constitutional and further concluded that Pulgados had

not "satisfied his burden that no set of circumstances exists

under which HRS §§ 351 and 846F would be valid."   On August 15,

2019, Pulgados filed a notice of appeal.

           On September 9, 2019, the Circuit Court entered the

Amended Judgment, which convicted and found Pulgados guilty of

fifteen charges, which were the same as the charges set forth in

the March 20, 2019 Judgment, except that the Amended Judgment did

not include a conviction for Count 1 (Theft in the Second Degree)

in Case 2CPC-XX-XXXXXXX.   Therefore, there was no sentence of

imprisonment, no CVC fees, and no ICAC fees related to that

charge, and the total CVC fees levied against Pulgados were

reduced (by $105.00) to $1,470.00 and the total ICAC fees were

reduced (by $100.00) to $1,400.00.   Like the Judgment, the

Amended Judgment included a fine of $500.00 and restitution

payments totaling $906.99.   On September 25, 2019, Pulgados filed

an amended notice of appeal.

II.   POINTS OF ERROR

           Pulgados asserts two points of error, contending that

the Circuit Court erred:   (1) in finding and concluding that

Pulgados is able to pay the CVC fees and ICAC fees totaling

$2,870.00, on top of restitution in the amount of $906.99 and a

fine of $500.00; Pulgados points to Findings of Fact (FOFs) 13

and Conclusions of Law (COLs) 6, 32, and 33 in his first point of

error; and (2) when it levied $2,870.00 in fees from Pulgados

                                 7
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


pursuant to an unconstitutional delegation of the Legislature's

taxing power and applied the wrong test in determining when

charges are taxes or fees; Pulgados points to COLs 13-16, 18, and

20-21 in his second point of error.

III. APPLICABLE STANDARDS OF REVIEW

            We review the Circuit Court's findings of fact under

the clearly erroneous standard.    See, e.g., Peak Capital Grp. v.

Perez, 141 Hawai#i 160, 172, 407 P.3d 116, 128 (2017) (citation

and internal quotation marks omitted).    "A finding of fact is

clearly erroneous when 'the record lacks substantial evidence to

support the finding,' or 'despite evidence to support the

finding, the appellate court is left with a definite and firm

conviction . . . that a mistake has been committed.'"    Id.

(quoting Beneficial Haw., Inc. v. Kida, 96 Hawai#i 289, 305, 30

P.3d 895, 911 (2001)).    The Circuit Court's COLs, including with

regards to questions of statutory interpretation and

constitutional law, are reviewed de novo, under the right/wrong

standard.    State v. Rauch, 94 Hawai#i 315, 323, 13 P.3d 324, 332

(2000); Hawaii Nat'l Bank v. Cook, 100 Hawai#i 2, 7, 58 P.3d 60,

65 (2002).    "[T]he right/wrong standard . . . allows the

appellate court to examine the facts and answer the question

without being required to give any weight to the trial court's

answer to it."    State v. Russo, 141 Hawai#i 181, 189, 407 P.3d

137, 145 (2017) (citation and internal quotation marks omitted).

"A conclusion of law that is supported by the trial court's

findings of fact and that reflects an application of the correct

rule of law will not be overturned."    Dan v. State, 76 Hawai#i

                                  8
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


423, 428, 879 P.2d 528, 533 (1994) (citation and internal

quotation marks omitted).

            "A judge has broad discretion in matters related to

sentencing."    State v. Phillips, 138 Hawai#i 321, 357, 382 P.3d

133, 169 (2016) (citation omitted).     Accordingly, a trial court's

sentencing or resentencing determination will not be disturbed

absent a "plain and manifest abuse of discretion in its

decision."    Rauch, 94 Hawai#i at 322, 13 P.3d at 331 (citations

omitted).    "The trial court abuses its discretion when it clearly

exceeds the bounds of reason or disregards rules or principles of

law or practice to the substantial detriment of a party

litigant." State v. Yamada, 108 Hawai#i 474, 478, 122 P.3d 254,

258 (2005) (citation omitted).

IV.   DISCUSSION

      A.    Denial of Pulgados's Request to Waive Fees

            Pulgados argues that the Circuit Court erred in finding

and concluding that he is able to pay the CVC and ICAC fees, and

in relying on his highly speculative future earning capacity in

denying his motion to waive fees.     Pulgados contends that the

court's conclusion that he can pay $2,870.00 in fees, on top of

$1,406.99 for the restitution and fine, is not supported by the

evidence and that the court was obligated to waive the fees,

regardless of his potential to become employed upon release from

prison at an uncertain point in the future, because he is clearly

indigent.

            This requires us to examine the statutes directing the

imposition of the subject fees.    "The plain language of a statute

                                  9
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


is 'the fundamental starting point of statutory interpretation.'"

State v. DeMello, 136 Hawai#i 193, 195, 361 P.3d 420, 422 (2015)

(quoting State v. Wheeler, 121 Hawai#i 383, 390, 219 P.3d 1170,

1177 (2009)).     "Where the statutory language is plain and

unambiguous, our sole duty is to give effect to its plain and

obvious meaning."     Blaisdell v. Dep't of Pub. Safety, 113 Hawai#i

315, 318-19, 151 P.3d 796, 799-800 (2007) (citation, internal

brackets, and internal quotation marks omitted).            "Where a

statute is susceptible to more than one interpretation, the court

will look to the intent of the legislature."           State v. Johnson,

68 Haw. 292, 296, 711 P.2d 1295, 1298 (1985) (citation omitted).

            1.    HRS § 846F-3(a) (2014 & Supp. 2018)

            Pulgados was ordered to pay ICAC fees of $1,400.00,

which was $100.00 for each of his fourteen felony and misdemeanor

convictions,8 pursuant to HRS § 846F-3, which provides:
                  § 846F-3 Internet crimes against children fee. (a)
            The court shall order every defendant to pay an internet
            crimes against children fee of up to $100 for each felony or
            misdemeanor conviction; provided that no fee shall be
            ordered when the court determines that the defendant is
            unable to pay the fee.
                  (b)   When a defendant is also ordered to pay a fine,
            make restitution, pay a crime victim compensation fee, or
            pay other fees in addition to the internet crimes against
            children fee, payments by the defendant shall be made in the
            order of priority established under section 706-651.
                  (c)   The defendant shall pay the internet crimes
            against children fee to the clerk of the court. The fee
            shall be deposited with the director of finance who shall
            transmit the fee to the internet crimes against children
            special fund pursuant to section 846F-4.

(Emphasis added).


      8
            Pulgados's fifteenth conviction was a violation, which is not
subject to either ICAC or CVC fees. As discussed in n.3 above, although
Pulgados was initially convicted of sixteen charges, the conviction on one
charge was struck by the Circuit Court, and the Amended Judgment included
convictions on only fifteen charges.

                                     10
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          HRS § 846F-3(a) plainly and unambiguously states that

"no fee shall be ordered when the court determines that the

defendant is unable to pay the fee."   The statute is written in

the present tense, using mandatory language, and does not contain

any language suggesting that a sentencing court has the

discretion to order payment of ICAC fees even when a defendant is

found to be unable to pay the fee at the time of sentencing.

Upon review, nothing in the legislative history of HRS § 846F-3

evinces an intent for it to be read in any way other than its

plain and obvious meaning.   See S.B. 702, S.D. 2, H.D. 2, C.D. 1,

27th Leg., Reg. Sess. (2014); S. Stand. Comm. Rep. No. 2818, in

2014 Senate Journal, at 1134; S. Stand. Comm. Rep. No. 388, in

2013 Senate Journal, at 1047; H. Stand. Comm. Rep. No. 956-14, in

2014 House Journal, at 1217-18; H. Stand. Comm. Rep. No. 1104-14,

in 2014 House Journal, at 1269; H. Stand. Comm. Rep. No. 1548-14,

in 2014 House Journal, at 1414; Conf. Comm. Rep. No. 88-14, in

2014 House Journal, at 1508, 2014 Senate Journal, at 726.

          Although HRS § 846F-3(a) itself does not define "unable

to pay," it is well-established that indigency is the condition

of being unable to pay.   See generally Gideon v. Wainwright, 372

U.S. 335 (1963) (using indigency interchangeably with terms such

as in forma pauperis, without funds, poor); Arnold v. Higa, 61

Haw. 203, 600 P.2d 1383 (1979) (using indigent and unable to pay

interchangeably).   In evaluating whether a criminal defendant is

indigent or nonindigent, in the contexts of obtaining appointed

counsel and paying extradition costs, the Hawai#i Supreme Court



                                11
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


has set forth several factors that a trial court ought to

consider:
            (1) the defendant's income (gross income minus withholding
            taxes, where applicable) from all sources; (2) the
            defendant's fixed monthly expenditures, "especially those
            which are reasonably necessary to provide him and his
            dependents with the necessities of life"; (3) the
            defendant's assets and investments; (4) the nature and
            extent of the defendant's fixed liabilities; (5) the
            defendant's borrowing capacity and the extent to which such
            borrowing would affect his or her fixed monthly obligations
            and his or her future financial situation; (6) in certain
            limited circumstances, the defendant's real property and
            personal property; and (7) other factors that may bear upon
            the defendant's indigency.

State v. Anzalone, 141 Hawai#i 445, 455-56, 412 P.3d 951, 961-62
(2018) (citing, inter alia, State v. Mickle, 56 Haw. 23, 26-28,

525 P.2d 1108, 1111-12 (1974) (examining indigency in the context

of eligibility for appointment of counsel)).           "[O]ther factors"

include whether the defendant has been represented by appointed

counsel throughout the proceedings and whether the defendant has

secured permanent housing.       See id. at 456-57, 412 P.3d at 962-

63.

            In Anzalone, the defendant indicated at sentencing that

she had secured employment at a hat store and could afford the

$50.00 monthly payments for reimbursement of extradition costs
assessed in her sentence.       Id. at 456, 412 P.3d at 962.         The

Hawai#i Supreme Court nevertheless held that the record did not

contain sufficient evidence to support a finding that the

defendant was nonindigent.       Id.    Instead, the Anzalone court

found that, despite the defendant's assertion at sentencing,

there was no evidence presented, by either the defendant or the

State, of the defendant's "financial circumstances" to

"explicitly address whether she was nonindigent[.]"            Id.    The

                                       12
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


supreme court observed that such evidence could have included the

amount of income earned from the job, "other sources of income

and financial support (if any)" and "requisite expenses (e.g.

housing and child-care)."       Id.   The supreme court concluded that

"notwithstanding the fact that Anzalone may have secured a job at

a hat store, Anzalone could still have been considered indigent

at the time of sentencing" as she was represented by appointed

counsel throughout the proceedings, had yet to secure permanent

housing, and was still living at a shelter.            Id. at 457, 412 P.3d

at 963.   The court thus determined that the evidence in the

record was insufficient to demonstrate that the defendant was

nonindigent at the time of sentencing.          Id.9

            Here, the Circuit Court conducted an evidentiary

hearing on Pulgados's assertion of indigency and based on his

indigency, his request for a waiver of the ICAC fees assessed

pursuant to HRS § 846F-3(a).        Pulgados testified under oath at

the hearing and presented no other witnesses.           The State offered

no witnesses and no evidence of any kind.          Pulgados testified,

inter alia, that his address was at the Halawa Correctional

Facility, that he was unemployed, he was last employed in 2014,

he had no income, no driver's license, no spouse, no savings

account, no checking account, no home, no investments, no real

estate, and no stocks/bonds/funds or other assets of any kind.

      9
            In an earlier, unpublished decision, this court similarly held
that a trial court's reliance on the earnings that a defendant could earn in
prison constituted "an insufficient basis on which to find [the defendant]
nonindigent" for the purpose of assessing extradition costs. State v.
Phomphithack, CAAP-XX-XXXXXXX, 2013 WL 3156024, *1 (Haw. App. June 21, 2013)
(SDO) (citing Blaisdell, 113 Hawai#i at 319, 151 P.3d at 800 (defendant's
demonstrable prison income was insufficient, absent evidence of other income,
to deny in forma pauperis status regarding filing fees)).

                                      13
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


He also had no expenses or debts, except for the restitution and

fine.    There was no evidence of any kind regarding actual or

potential prison income; as Pulgados had already been in prison

for two years and his unchallenged testimony was that he had no

current income, the record contains no evidentiary support for

"prison income" as a source from which Pulgados could begin

paying restitution, the ICAC and CVC fees, and the fine.      The

record reflects that Pulgados was represented by the Office of

the Public Defender throughout these proceedings and that he

would be incarcerated for an indeterminate period of up to ten

years.

            The Circuit Court did not specifically determine

whether Pulgados was unable to pay the ICAC fees at the time of

sentencing, instead concluding that he "will eventually be able

to pay the fees."    We conclude that, with respect to the ICAC

fees levied pursuant to HRS § 846F-3(a), the Circuit Court erred

for two reasons.    First, the Circuit Court did not make a ruling

on whether Pulgados was unable to pay the ICAC fees at the time

of sentencing, the determination that is plainly required

pursuant to this statute.    There is virtually no evidence in the

record that Pulgados was able to pay the ICAC fees at the time of

sentencing; there is overwhelming evidence in the record that

Pulgados was unable to pay the ICAC fees at the time of

sentencing.    Second, even if the Circuit Court could have

properly considered evidence of Pulgados's future earnings in its

imposition of ICAC fees pursuant to HRS § 846F-3(a), the evidence

as to Pulgados's age, his attainment of a GED, and his physical

                                 14
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


ability to engage in some form of work at some point in the

future was insufficient to demonstrate that he would not remain

indigent and unable to pay the ICAC fees.        While Pulgados

testified as to his willingness to work after prison, any finding

or conclusion that he would in fact find sufficient work to

support himself was purely speculative.

          For these reasons, we conclude that the Circuit Court

erred in failing to determine that Pulgados was unable to pay the

ICAC fees imposed on him pursuant to HRS § 846F-3(a).

Accordingly, the Circuit Court erred in imposing the ICAC fees

and denying Pulgados's request to waive the ICAC fees.

          2.    HRS §§ 706-605(6) (2014 & Supp. 2018)
                and 351-62.6(a) (2015)

          Pulgados was also ordered to pay CVC fees of $1,470.00,

which included varying amounts (ranging from $55.00 to $205.00)

for each of his fourteen felony and misdemeanor convictions,

pursuant to HRS §§ 706-605(6) & 351-62.6(a).         HRS § 706-605 sets

forth the statutorily authorized dispositions of convicted

defendants in Hawai#i.    HRS § 706-605(6) provides for a CVC fee,

as follows:
                (6)   The court shall impose a compensation fee upon
          every person convicted of a criminal offense pursuant to
          section 351-62.6; provided that the court shall waive the
          imposition of a compensation fee if it finds that the
          defendant is unable to pay the compensation fee. When a
          defendant is ordered to make payments in addition to the
          compensation fee, payments by the defendant shall be made in
          the order of priority established in section 706-651.

(Emphasis added).
          HRS § 351-62.6 provides:
                § 351-62.6 Compensation fee. (a) The court shall
          impose a compensation fee upon every defendant who has been
          convicted or who has entered a plea under section 853-1 and
          who is or will be able to pay the compensation fee. The

                                   15
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          amount of the compensation fee shall be commensurate with
          the seriousness of the offense as follows:
                      (1)   Not less than $105 nor more than $505 for
                            a felony;
                      (2)   $55 for a misdemeanor; and
                      (3)   $30 for a petty misdemeanor.
          The compensation fee shall be separate from any fine that
          may be imposed under section 706-640 and shall be in
          addition to any other disposition under this chapter;
          provided that the court shall waive the imposition of a
          compensation fee if the defendant is unable to pay the
          compensation fee. Moneys from the compensation fees shall
          be deposited into the crime victim compensation special fund
          under section 351-62.5.
                (b)   The criteria of section 706-641 may apply to
          this section. In setting the amount of the compensation fee
          to be imposed, the court shall consider all relevant
          factors, including but not limited to:
                      (1)   The seriousness of the offense;
                      (2)   The circumstances of the commission of the
                            offense;
                      (3)   The economic gain, if any, realized by the
                            defendant;
                      (4)   The number of victims; and
                      (5)   The defendant's earning capacity,
                            including future earning capacity.
                (c)   The compensation fee shall be considered a civil
          judgment.

(Emphasis added).
          Accordingly, HRS § 706-605(6) requires the imposition

of a CVC fee on every person convicted of a criminal offense

pursuant to HRS § 351-62.6, except in instances where the court

finds that the defendant is unable to pay, in which case the

court is required to waive the fee.       Thusly, the statutory scheme

for the imposition of CVC fees laid out in HRS § 351-62.6 is

expressly incorporated into HRS § 706-605(6).         In any case,
statutes governing the same subject, in this case CVC fees, must

be interpreted with reference to each other.         See, e.g., HRS § 1-

16 (2009);10 Waters v. Nago, 148 Hawai#i 46, 61, 468 P.3d 60, 75



     10
          HRS § 1-16 provides:
                § 1-16 Laws in pari materia. Laws in pari materia,
          or upon the same subject matter, shall be construed with
          reference to each other. What is clear in one statute may
          be called in aid to explain what is doubtful in another.

                                   16
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


(2019) (statutory language must be read in the context of the

entire statutory scheme and must be construed consistent with the

purpose of the statute); Halstead v. Pratt, 14 Haw. 38, 39 (1902)

("The general rule is that a statute should be construed with

reference to the system of laws of which it is a part, unless a

contrary intention clearly appears.").          Therefore, we must

construe the "unable to pay" language in HRS § 706-605(6) in

light of the language in HRS § 351-62.6 that states the

Legislature's express intent to impose a CVC fine on a convicted

defendant who "will be able to pay," even if the defendant is

unable to pay at the time of sentencing.11

            Although both HRS § 351-62.6(a) and HRS § 706-605(6)

were enacted in the same legislative act in 1998, there is no

legislative history explaining the apparent inconsistency between

the provisions.     See S.B. 2966, 19th Leg., Reg. Sess., 1998 Haw.

Sess. Laws Act 206, §§ 2 and 4 at 717-20.          There is also no

explanation in the legislative history for why HRS § 351-62.6(a)

contains both "is or will be able to pay" and "is unable to pay."

The references to the imposition of fees in the committee reports

are also in the present, "is unable to pay," language.             See H.

Stand. Comm. Rep. No. 894-98, in 1998 House Journal, at 1404;

Conf. Comm. Rep. No. 123, in 1998 House Journal, at 1003, 1998

Senate Journal, at 796-97; Conf. Comm. Rep. No. 156, in 1998

House Journal, at 1025-26, 1998 Senate Journal, at 819.             However,

HRS § 351-62.6(b) also allows the sentencing court to consider

      11
            In contrast, we note that HRS § 846F-3 is not described or
otherwise incorporated into the "[a]uthorized disposition of convicted
defendants" provisions set forth in HRS § 706-605.

                                     17
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


the criteria for imposing fines under HRS § 706-641 (2014)12

which contains the same "is or will be able to pay" language as

HRS § 351-62.6(a), and directs the sentencing court to consider,

inter alia, the defendant's future earning capacity.

              Based on the above, we conclude that a sentencing court

must impose CVC fees upon the satisfaction of two conditions:

(1) that the defendant has been convicted of a criminal offense,

including a conviction upon a plea; and (2) a determination that

the defendant is or will be able to pay the CVC fee.              If it is

determined that the defendant is unable to pay the CVC fee, then

the sentencing court must waive the imposition of the CVC fee as

stated in HRS § 351-62(a), as well as HRS § 706-605(6).13

              Obviously, Pulgados has been convicted of multiple

criminal offenses and the Circuit Court made a determination, in

COL 33 of the Order Denying Motion to Waive, that he "will

eventually be able to pay" the CVC fees, as well as the ICAC

fees.      This conclusion is based on the Circuit Court's findings


      12
              HRS § 706-641(3) provides:
                    § 706-641 Criteria for imposing fines. . . .
                    . . .
                    (3)   The court shall not sentence a defendant to pay
              a fine unless:
                    (a)   The defendant is or will be able to pay the
                          fine; and
                    (b)   The fine will not prevent the defendant from
                          making restitution to the victim of the offense.

      13
            The Circuit Court cited State v. Martin, 103 Hawai #i 68, 79 P.3d
686 (App. 2003), to support its conclusion, for both the ICAC fees and CVC
fees in this case, that the sentencing court should consider the defendant's
earning capacity, including future earning capacity. Although Martin touches
on the issue with respect to CVC fees (and restitution), Martin did not
address ICAC fees. More importantly, the trial court in Martin made no
express determination as to Martin's ability to pay and the case primarily
addressed that the sentencing court itself must enter findings supporting an
ability-to-pay determination. Id. at 77-78, 86, 79 P.3d at 695-96, 704.

                                       18
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


and conclusion in COLs 31 that, although Pulgados "has some

medical issues, he is otherwise healthy, young, able-bodied,

educated, and willing and able to find employment after release

from custody," as well as the Circuit Court's further finding and

conclusion in COLs 32 that Pulgados "has the ability to become

employed in the future; and, when he becomes employed, the

minimum payment of $30.00 per month would be feasible."

          As noted above in discussing the ICAC fees, we conclude

that the evidence as to Pulgados's age, his attainment of a GED,

and his physical ability and willingness to engage in some form

of work at an indefinite point in the future was insufficient to

demonstrate that he would not remain indigent, and unable to pay

the CVC fees.   The only evidence concerning prior gainful

employment was Puglados's testimony that he had been a shuttle

driver, which he is not physically able to do again.    While there

are conceivably pathways through which Pulgados could

rehabilitate himself after prison and become sufficiently skilled

in his early to mid-40s to be employed in some previously

unexplored line of work (and this court hopes that turns out to

be the case), there is no evidence in the record to support this

conclusion.   Nor is there any evidence that the level of income

that Pulgados might be able to earn would be sufficient to render

him "able to pay" in the future based on Pulgados's other

financial circumstances; the only evidence in the record - no

home, no savings, no assets of any kind – paint a rather bleak

picture of Pulgados's financial circumstances.   The Circuit

Court's conclusion that Pulgados will in fact find sufficient

                                19
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


work to support himself and will be able to pay thousands of

dollars of fees, on top of his restitution payments and fine, was

purely speculative.

          For these reasons, we conclude that the Circuit Court

erred in failing to determine that Pulgados was unable to pay the

CVC fees imposed on him pursuant to HRS §§ 706-605(6) & 351-62.6.

Accordingly, the Circuit Court erred in imposing the CVC fees and

denying Pulgados's request to waive the CVC fees.

     B.   Pulgados's Constitution Arguments

          The fundamental principles of judicial restraint and

constitutional avoidance require that courts abstain from

contemplating constitutional issues where such inquiry is

unnecessary to dispose of the case at bar.    Hawaii Gov't

Employees Ass'n v. Lingle, 124 Hawai#i 197, 208, 239 P.3d 1, 12

(2010) (citing the "fundamental and longstanding principle of

judicial restraint requires that courts avoid reaching

constitutional questions in advance of the necessity of deciding

them") (citation omitted); see also State v. Delima, 78 Hawai#i

343, 348 n. 7, 893 P.2d 194, 199 n. 7 (1995) (declining to

address constitutional argument where statutory grounds were

sufficient for disposition); State v. Domingo, 69 Haw. 68, 70,

733 P.2d 690, 692 (1987) (standing for same proposition).    Thus,

as was also noted by the Attorney General in her amicus brief,

this court need not reach the constitutional issue raised by

Pulgados if it finds that the Circuit Court erred in concluding

that Pulgados is not eligible for waiver of court fees under HRS

§§ 351-62.6(a), 706-605(6), and 846F-3(a).    As that is the case

                               20
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


here, we decline to reach Pulgados's constitutional challenges to

these statutes.

V.    CONCLUSION

            For these reasons, we vacate in part the Amended

Judgment, i.e., the imposition of the ICAC and CVC fees.14             The

Amended Judgment is otherwise affirmed.          This case is remanded to

the Circuit Court for such further proceeding as may be necessary

to the entry of a further amended judgment consistent with this

Opinion.

On the briefs:                            /s/ Lisa M. Ginoza
                                          Chief Judge
Benjamin E. Lowenthal,
Office of the Public Defender,            /s/ Katherine G. Leonard
for Defendant-Appellant.                  Associate Judge

Richard B. Rost,                          /s/ Keith K. Hiraoka
Deputy Prosecuting Attorney,              Associate Judge
County of Maui,
for Plaintiff-Appellee.
Ewan C. Rayner,
Deputy Solicitor General,
Department of the Attorney General,
for Amicus Curiae, Attorney
 General, State of Hawai#i.




      14
            We further note a minor clerical error in the total sum of the two
restitution payments stated in the Amended Judgment; $696.00 plus $210.99
equals $906.99, not $916.99. This error should be corrected on remand.

                                     21